Citation Nr: 0302762	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  95-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of a jaw 
injury.

(The issues of entitlement to service connection for the 
residuals of a back injury, claimed on a direct basis and as 
secondary to the service-connected residuals of a fracture of 
the left fifth metatarsal, and entitlement to an increased 
evaluation for the residuals of a fracture of the left fifth 
metatarsal, currently evaluated as 10 percent disabling, will 
be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to October 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a compensable evaluation for the 
residuals of a fracture of the left fifth metatarsal; a 
September 1998 rating decision, which denied entitlement to 
service connection for the residuals of a back injury; and an 
April 1999 rating decision, which denied entitlement to 
service connection for the residuals of a jaw fracture.  The 
veteran subsequently perfected timely appeals regarding each 
of those issues.  

In a September 1999 decision, the Board denied entitlement to 
an increased evaluation for the residuals of a fracture of 
the left fifth metatarsal, and entitlement to service 
connection for the residuals of a back injury and jaw injury.  
The Board also denied a claim of entitlement to service 
connection for Morton's neuroma of the third and fourth 
metatarsal head interspace of the left foot.  He subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (CAVC).

While this case was pending at the CAVC, the veteran's 
attorney filed a motion to vacate the Board's September 1999 
decision, and to remand those claims to the Board for 
readjudication.  The VA Office of General Counsel also filed 
a motion in the matter, asking the CAVC to vacate the Board's 
September 1999 decision, and to remand his claims for 
readjudication.  As will be explained in greater detail 
below, the General Counsel's motion stated that a remand of 
this case from the CAVC to the Board was warranted due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In a June 2001 Order, the CAVC vacated the Board's 
September 1999 decision pursuant to the VCAA, and remanded 
his claims to the Board for compliance with directives that 
were specified by the CAVC. 


The case was subsequently returned to the Board for further 
appellate review consistent with the CAVC's decision.  In 
December 2001, the Board remanded the veteran's claims to the 
RO for additional evidentiary development.  As will be 
explained in greater detail below, the requested development 
was completed, and, in Supplemental Statements of the Case 
(SSOCs) issued in May 2002 and June 2002, the RO continued to 
deny entitlement to service connection for a back injury and 
a jaw injury.  

In the June 2002 SSOC, the RO granted an increased evaluation 
of 10 percent for the residuals of a fracture of the left 
fifth metatarsal.  The Board notes that, where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, although the RO has granted an increased 
evaluation, 10 percent, for the veteran's service-connected 
residuals of a fracture of the left fifth metatarsal, his 
claim for an increased rating remains in appellate status.

In a June 2002 rating decision, the RO also granted 
entitlement to service connection for Morton's neuroma of the 
third and fifth metatarsal interspace of the left foot and 
assigned a 10 percent evaluation.  To date, the veteran has 
not expressed disagreement with either the effective date or 
disability rating assigned in that decision.  Thus, this 
issue has been resolved and is not presently on appeal before 
the Board.

The Board is currently undertaking additional development on 
the claims of entitlement to service connection for a back 
disorder and entitlement to an increased evaluation for the 
residuals of a fracture of the left fifth metatarsal pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  


When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDING OF FACT

There is an approximate balance of positive and negative 
weight as to whether or not temporomandibular joint 
derangement was sustained as a result of a jaw injury 
sustained during military service. 


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for the residuals of a jaw injury is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that in July 1954, the veteran 
reported experiencing trouble chewing after being struck in 
the jaw by a baseball.  He was reportedly sent to the dental 
clinic for treatment.  His service dental records reveal no 
pertinent findings or diagnoses for that month.  In the 
report of the separation examination conducted in October 
1956, no pertinent abnormalities were noted.

Records from the Social Security Administration reflect that 
the veteran was found to be entitled to disability benefits 
commencing in May 1985 due to chronic pain in the right arm 
and shoulder, reflex sympathetic dystrophy of the right arm, 
and arthritis of both knees.

A private June 1986 treatment record shows that the veteran 
had been involved in a motor vehicle accident which produced 
pain in the neck and lower back.  In a letter dated in 
September 1986, a physician, GDB, reported that he had 
examined the veteran after he was involved in a motor vehicle 
accident.  The veteran's major complaint at that time was 
with respect to his back.  Examination revealed no major 
deficits.  

In a statement dated in October 1998, the veteran reported 
that he injured his jaw in an accident in service.  He 
explained that his ship was receiving fuel from an oil tanker 
in the Pacific, and that there were violent waves smashing 
down on the deck.  He indicated that, while they were trying 
to connect a hose, some ropes broke lose and hit his partner 
in the chest.  He noted that the end of the hose then struck 
the right side of his jaw and sent him flying backwards.  The 
veteran reported that he experienced swelling and was sent to 
sickbay, where he received aspirin.

In the April 1999 rating decision, the RO denied entitlement 
to service connection for the residuals of a fracture of the 
jaw.  It was noted that there was no evidence of the veteran 
having injured his jaw in service, and that it was more 
likely that he had injured it in the 1986 car accident.  The 
veteran subsequently appealed that decision.

In a letter received later that month, the veteran asserted 
that he did not injure his jaw during his 1986 car accident.  

In a September 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for the residuals 
of a jaw injury on the basis that it was not well grounded.  
He subsequently appealed that decision to the CAVC.



While this case was pending at the CAVC, the veteran's 
attorney filed a motion to vacate the Board's September 1999 
decision, and to remand those claims to the Board for 
readjudication.  The VA Office of General Counsel also filed 
a motion in the matter, asking the CAVC to vacate the Board's 
September 1999 decision, and to remand his claims for 
readjudication.  The General Counsel's motion stated that a 
remand of this case from the CAVC to the Board was warranted 
due to the recent enactment of the VCAA.  

In a June 2001 Order, the CAVC vacated the Board's September 
1999 decision pursuant to the VCAA, and remanded his claims 
to the Board for compliance with directives that were 
specified by the CAVC.  

With respect to the allegations of error in the Board's 
decision that were raised by the appellant, the CAVC 
determined that it would be inappropriate to address those 
allegations because the case was being remanded due to a 
change in the law.  

In December 2001, the Board remanded this case to the RO for 
additional development.  The Board instructed the RO to 
request that the veteran identify any additional health care 
providers who had treated him for his disabilities, and to 
obtain any outstanding VA treatment records.  The Board also 
instructed the RO to provide the veteran with appropriate VA 
examinations in order to determine the nature, severity, and 
etiology of his claimed disabilities.

Thereafter, in a January 2002 letter, the RO requested that 
the veteran and his attorney identify any health care 
providers who had treated him for his various disabilities.  

The RO also requested that, if he wished for VA to assist him 
in obtaining treatment records, he should complete the 
enclosed authorization forms for each provider.  




In a response letter dated in April 2002, the veteran's 
attorney requested that the RO obtained the veteran's 
treatment records from the VA outpatient clinic in Silver 
City, New Mexico.

The RO subsequently obtained the veteran's VA treatment 
records, which show that he received treatment for a variety 
of disabilities throughout 2000 and 2001.  No complaints or 
findings regarding jaw pain were noted.

In April 2002, the veteran underwent a VA dental examination.  
The veteran reported that he was struck in the face by a 
baseball in 1954 while in service.  He indicated that he was 
given painkillers by a dentist, but that his mouth was not 
splinted or wired.  He also reported that he was hit in the 
lower jaw by a refueling pipe in 1955 while still on active 
duty.  

The veteran indicated that he had experienced constant pain 
in both temporomandibular joints since the accident in 1955.  
He noted that he could not open his mouth completely for six 
months following the accident.  The veteran explained that he 
was in a car accident in 1986, but that the injuries 
sustained in that accident did not affect his 
temporomandibular joint problem.  

Examination revealed clicking to opening and closing, and 
pain to palpation of the temporomandibular joints.  The 
examiner found no pain on palpation of the masseter muscles, 
and no bone loss of the mandible.  It was noted that the 
veteran reacted with a grimace when opening his teeth and 
when his teeth were touched.  The examiner noted a diagnosis 
of right and left temporomandibular joint internal 
derangement.  The examiner concluded that he could not tell 
if the temporomandibular joint derangement was from the 
accident with the pipe in 1955 or from the automobile 
accident in 1986.  The examiner further concluded, however, 
that he did feel that the veteran experienced facial pain.




In the June 2002 SSOC, the RO continued to deny the veteran's 
claim of entitlement to service connection for a jaw injury.


Criteria & Analysis

Preliminary Matter - Duty to Assist

At the outset of this decision, the Board is mindful of the 
CAVC's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the CAVC is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis 
herein has been undertaken with that obligation in mind.

As discussed in detail above, the primary basis for remanding 
this case was a change in the law resulting from the 
enactment of the VCAA.  In accordance with the instructions 
contained in the joint motion, the Board has considered the 
impact of this new legislation on the veteran's claim. 

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  



Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

In addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law promulgated since this case was remanded by 
the CAVC is inconsistent as to whether the new statute should 
be given retroactive effect.  The CAVC has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  

By virtue of the May 1999 SOC, the SSOCs in May 2002 and June 
2002, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  

In this regard, the Board notes the December 2001 remand, 
which set forth the responsibilities of the claimant and VA 
under the VCAA, and the January 2002 letter in which the RO 
advised the veteran that VA would assist him in obtaining 
evidence relevant to his claims.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim for the residuals of a 
jaw injury has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The record reflects that the RO 
has obtained the veteran's VA treatment records, and that he 
was provided with a VA dental examination.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2002)).  

The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert. 


Service Connection

The veteran is seeking entitlement to service connection for 
the residuals of a jaw injury.  He essentially contends that 
he was struck in the face by a refueling hose in service, and 
that he has experienced pain in his jaw since that time.  He 
has also reported that he was struck in the face by a 
baseball during service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the credible and 
probative evidence of record is in relative equipoise as to 
whether or not a jaw injury was incurred in service.  

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the CAVC held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The CAVC also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness".  The Board believes that pain 
is in the nature of symptoms to which the veteran, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403.  
Thus, although the veteran is not considered competent to 
offer testify that he had a specific disability in his jaw in 
service, he is competent to testify that he was struck in the 
face during service, and that he experienced pain or other 
symptoms in his jaw at that time.  

With respect to the questions of whether the veteran has a 
current disability in his jaw, and whether that disability is 
related to his in-service injury, the Board believes the most 
probative evidence of record to be the report of the 
veteran's April 2002 dental examination.  After conducting a 
thorough physical examination, the examiner concluded that a 
diagnosis of right and left temporomandibular joint internal 
derangement was warranted.  The examiner further concluded, 
however, that he could not tell if the temporomandibular 
joint derangement was from the accident with the pipe in 1955 
or from the automobile accident in 1986.  

The Board recognizes that the VA examiner's opinion is 
somewhat ambiguous in that the examiner is unable to 
conclusively determine whether or not the veteran's current 
disability is related to his military service.  However, in 
commenting that the origin of the veteran's disability is 
just as likely to be his in-service injury as his 1986 car 
accident, the examiner appears to be implicitly finding that 
it is at least as likely as not that a relationship exists 
between military service and the current disability.  

As noted above, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).  The CAVC has held 
that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  See Gilbert, Alemany, supra.
In light of the April 2002 VA examiner's opinion, the Board 
concludes that there is an approximate balance of positive 
and negative weight regarding the question of whether the 
veteran's temporomandibular joint derangement was incurred as 
a result of his military service.  Therefore, having resolved 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to service connection is warranted.

The Board notes that we believed application of the "benefit 
of the doubt" doctrine to be particularly applicable in this 
case, as the veteran has arguably submitted lay evidence 
demonstrating a continuity of symptomatology (his own reports 
of jaw pain since service), as well as competent medical 
evidence linking his reported jaw symptoms to the diagnosis 
of temporomandibular joint derangement.

In summary, having resolved reasonable doubt in favor of the 
veteran, the Board finds that service connection is warranted 
for the residuals of a jaw injury.  The benefit sought on 
appeal may accordingly be granted.


ORDER

Entitlement to service connection for the residuals of a jaw 
injury is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

